Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2021

                                    No. 04-21-00414-CR

                                  Stephen Patrick BLACK,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 05-0070-CR
                         Honorable Gary L. Steel, Judge Presiding

                                          ORDER

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss is GRANTED, and this appeal is DISMISSED.

       It is so ORDERED on December 22, 2021.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court